Citation Nr: 0935511	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-12 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability other than posttraumatic stress disorder (PTSD), 
including as secondary to service-connected asbestos pleural 
plaques disability.

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for alcohol dependence 
secondary to service-connected psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to October 
1968.

These matters come before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) 
located in St. Paul, Minnesota.

The Veteran appeared before the undersigned Veterans Law 
Judge in March 2009 and delivered sworn testimony at a Board 
hearing in St. Paul, Minnesota.

The issue of entitlement to service connection for alcohol 
dependence secondary to service-connected psychiatric 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A private psychiatrist has essentially linked the 
Veteran's anxiety disorder and depression to his active 
military service.

2.  The most competent medical evidence does not reveal that 
the Veteran has met the criteria for PTSD.


CONCLUSIONS OF LAW

1.  An anxiety disorder and depression were incurred in 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).

2.  PTSD was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for 


benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the veteran to provide any 
evidence in the veteran's possession that pertains to the 
claim.  See 38 C.F.R. § 3.159(b)(1).

By correspondence dated in August 2006 and February 2007 the 
Veteran was informed of the evidence and information 
necessary to substantiate his claims, the information 
required of him to enable VA to obtain evidence in support of 
the claims, the assistance that VA would provide to obtain 
evidence and information in support of the claims, and the 
evidence that should be submitted if there was no desire for 
VA to obtain such evidence.  In the August 2006 letter the 
Veteran received notice regarding the assignment of a 
disability rating and/or effective date in the event of an 
award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  As VCAA notice was completed prior to the 
initial AOJ adjudication of the claims, such notice was 
compliant with Pelegrini.

Duty to Assist

The Veteran's service treatment and personnel records are 
associated with the claims file.  At the March 2009 Board 
hearing (March 2009 Board hearing transcript, page 8) the 
Veteran identified private psychiatric treatment records that 
are not associated with the claims file.  As the issue of 
entitlement to service connection for psychiatric disability 
other than PTSD is being granted in this decision, and as the 
issue of entitlement to service connection for PTSD turns on 
the question of whether the Veteran has PTSD (and the Veteran 
has not asserted that such records contain a diagnosis of 
PTSD), such records are not necessary to decide these two 
issues.

In May 2007 the Veteran underwent a VA psychiatric 
examination that addresses the medical matters presented by 
this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the VA 
opinion obtained in this case is more than adequate, as it is 
predicated on a full reading of the service, private, and VA 
medical records in the Veteran's claims file.  Further, a 
rationale was given that supported the opinion.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met, and the Board will address the 
merits of the claims.

Analysis

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The Veteran's service treatment records, including his 
October 1968 service separation examination, reveal no 
complaints or findings of psychiatric disability.

The Veteran asserts that he has psychiatric disability 
related to his service in Vietnam.  In particular, he has 
indicated that he witnessed Vietnamese civilians (men, women, 
and children) in approximately 100 supply boats (suspected of 
transporting support materials for North Vietnamese forces) 
sunk and killed by US Naval forces.  He has also essentially 
indicated that he has suffered the long-term effects of being 
part of combat operations along the North Vietnamese border, 
to include being subjected to friendly fire.  A Navy 
personnel record (received in March 2007) reveals that the 
Veteran's awards include the Combat Action Ribbon.

I.  Entitlement to service connection for psychiatric 
disability other than PTSD

In addition to PTSD and alcohol dependence (which is 
addressed in the Remand portion of this decision), the 
Veteran has been diagnosed, by both private and VA health 
officials, with an anxiety disorder and depression.

At an August 2006 private psychiatric examination, the 
examiner (a psychiatrist) noted that the Veteran had reported 
over 40 years of difficulty sleeping, "since his service in 
Vietnam."  Also noted were the Veteran's comments indicating 
that he felt he had not fit into society since his return 
from Vietnam service, as well as the Veteran's report of 
having obsessive thoughts and memories of events that 
occurred in Vietnam.  The diagnoses included PTSD, 
generalized anxiety disorder, major depressive disorder, and 
alcohol dependence, in remission.

At his March 2009 Board hearing, the Veteran stated (March 
2009 Board hearing transcript, page 5) that he began to 
attend Alcoholics Anonymous meetings when he was 29 years 
old, and had not sought psychiatric treatment until 1999.  
The Veteran stated (March 2009 Board hearing transcript, page 
15) that it was not until he had been sober for some time 
that the sleeplessness, flashbacks, and feelings concerning 
his Vietnam service began to "get to me."  

The Board finds that a fair reading of the August 2006 
private physiatrist's examination report reveals that the 
August 2006 private physiatrist has essentially linked the 
Veteran's anxiety and depression to his Vietnam service.  In 
this regard, the Board notes that the assessment portion of 
the August 2006 examination report appeared to indicate that 
the Veteran's anxiety and depression were related to 
recurrent dreams and intrusive memories of his Vietnam combat 
experience.  The Board notes that a May 2007 VA psychiatric 
examiner did not specifically dissociate the Veteran's 
anxiety from his military service.

The Board observes that a May 2007 VA examination report did 
note that the Veteran's depression was not secondary to 
service or to service-connected asthma disability.  The Board 
observes that both the August 2006 private psychiatric 
examination report and the May 2007 VA psychiatric 
examination report are thorough and probative to the matters 
presented by this appeal.  The Board is unable to distinguish 
the reports, and, in such cases, doubt is resolved in the 
Veteran's favor.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

In short, service connection for an anxiety disorder and 
depression is warranted.

II.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and an 
inservice stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

The Board observes that the evidence establishes (and VA has 
conceded) that the Veteran engaged in combat with the enemy 
and his claimed stressors are related to that combat.  As 
such, the issue is whether the Veteran has PTSD.

At the March 2009 Board hearing, the Veteran's representative 
essentially indicated (March 2009 Board hearing transcript, 
page 14) that the Veteran's VA prescribed psychiatric 
medications contained wording indicating that the medications 
were for PTSD nightmares.

An August 2006 private psychiatric examination, that was 
essentially adopted by a physician's assistant (and another 
private physician) and a licensed social worker have reported 
diagnoses of PTSD.  Diagnoses of PTSD also appear in records 
from a private clinical nurse specialist.  While the August 
2006 private examination report is adequate to grant the 
Veteran service connection for anxiety and depression, the 
Board notes that its completeness and probative value, as to 
the issue of whether the Veteran has PTSD, is not at the same 
level as the May 2007 VA examination.  The May 2007 VA 
examiner, in addition to a mental status examination, also 
performed, and discussed the results of, extensive 
psychological testing.  Most importantly, and unlike the 
August 2006 private psychiatric examination report, the May 
2007 VA examiner went through a detailed and specific 
analysis of the criteria (Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (1994) (DSM-IV)) 
necessary to support a PTSD diagnosis.

Greater weight may be placed on one physician's opinion over 
another depending on factors such as the extent to which they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36,40 (1994).  Further, the 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177 (180) (1995).

With these considerations in mind, the Board finds that the 
May 2007 VA examiner's opinion, in that it contained 
psychological testing and a rationale for the opinion 
expressed, has more probative value than the other reports 
that indicated that the Veteran had PTSD.  While the August 
2006 private examination report and the other reports have 
contained diagnoses of PTSD, none of the health 
professionals, other than the May 2007 VA examiner, discussed 
the particular criteria necessary to support a diagnosis of 
PTSD, and did not discuss any findings concerning 
psychological testing.

As such, the Board finds that May 2007 VA examiner's opinion 
to be the most competent and probative opinion of record, and 
service connection for PTSD is not warranted.

The Board notes that the Veteran is competent to provide 
testimony concerning factual matters of which he has first 
hand knowledge (i.e., experiencing or observing stressing 
events during or after service).  Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 
(2005).  Further, under certain circumstances, lay statements 
may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability, or symptoms of disability, 
susceptible of lay observation.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  Here, however, as the Veteran 
simply does not have the necessary medical training and/or 
expertise, he is not competent to opine as to whether he has, 
or has developed, PTSD as a result of his military service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board has been mindful of the "benefit-of-the-doubt" 
rule, and in this case, has resolved doubt in the Veteran's 
favor and has determined that his anxiety disorder and 
depression are related to his military service.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for anxiety disorder and 
depression is granted.

Entitlement to service connection for PTSD is denied.


REMAND

As for the issue of entitlement to service connection for 
alcohol dependence secondary to service-connected psychiatric 
disability, the Board observes that 38 U.S.C. § 1110 permits 
a veteran to receive compensation for an alcohol or drug 
abuse disability acquired as secondary to, or as a symptom 
of, a service-connected disability.  Allen v. Principi, 237 
F.3d 1368, 1370 (Fed. Cir. 2001).

Both private and VA records reveal diagnoses of alcohol 
dependence, and a review of the Veteran's Board testimony and 
comments made during treatment clearly raise the issue of 
entitlement to service connection for alcohol dependence 
secondary to service-connected anxiety disorder (especially 
in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009)).  As 
such, the Veteran should be afforded a VA examination that 
addresses the medical questions presented by this issue.

At his March 2009 Board hearing (March 2009 Board hearing 
transcript, page 8) the Veteran identified private 
psychiatric treatment records that are not associated with 
the claims file.  In particular, the records pertain to 
psychiatric treatment the Veteran received in 1999 at a 
private medical facility in Maplewood, Minnesota.  The Board 
finds that an attempt to obtain such records should be 
undertaken.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The AOJ should contact the Veteran 
and request that he furnish the names, 
addresses, and dates of psychiatric 
treatment that he underwent in 1999 and 
referenced during his March 2007 Board 
hearing.  After securing the necessary 
authorizations for release of this 
information, the AOJ should seek to 
obtain copies of all the treatment 
records and associate them with the 
claims file.

2.  The Veteran should be scheduled for a 
VA psychiatric examination.  Following 
examination of the Veteran and review of 
the claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the Veteran's 
alcohol abuse is related to his service-
connected anxiety and depression 
disability.

3.  The AOJ should readjudicate the issue 
of entitlement to service connection for 
alcohol dependence secondary to service-
connected psychiatric disability.  If the 
benefit sought is not granted to the 
Veteran's satisfaction, a supplemental 
statement of the case should be issued, 
and the Veteran and his representative 
should be afforded the appropriate period 
to respond.  Thereafter, the case should 
be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


